Citation Nr: 1513342	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-27 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sickle cell disease.  

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1968, and he had additional service with the Colorado Air National Guard (CANG).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the VA RO in Denver, Colorado, that denied service connection for the sickle cell trait.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's congenital sickle cell disease first manifested itself during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for sickle cell disease have been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for sickle cell disease; any error relating to the duties to notify and assist with respect to this claim is moot.  

At the outset, the Board acknowledges that the sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  Cases of symptomatic sickle cell trait are to be forwarded to the Director, Compensation and Pension Service for consideration.  38 C.F.R. § 4.117, Diagnostic Code 7714 (2014).  In this case, the medical evidence of record supports a finding that the Veteran's sickle cell trait is indeed symptomatic.  For example, in June 2014, Dr. RA noted that the Veteran's sickle cell trait resulted in hemolytic anemia and associated thalassemia, and other secondary effects.  Accordingly, the Board finds that the Veteran's sickle cell trait has directly attributable pathological findings, and it is thus a ratable disability. 

As noted in the Veteran's medical records, such as the May 1968 findings of the Physical Review Council, the Veteran's sickle cell trait is a congenital abnormality.  In general, service connection may not be granted for congenital or developmental defects because they are not considered diseases or injuries for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, when the disease first manifested during service (incurrence), or when it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2014).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2014).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In other words, in order to rebut the presumption of soundness at service entry for a condition that is not "noted" at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).

Turning to the facts in this case, in January 1968, the Veteran was diagnosed with hematuria after noting blood in his urine.  It was noted that the Veteran had no previous evidence of bleeding abnormalities or previous illness or family history of sickle cell disease.  In March 1968, a Physical Evaluation Board noted that the Veteran had the sickle cell trait, manifested by hematuria.  The Veteran was discharged from active service as a result of this finding.  While the Board acknowledges that the Veteran's service entrance examination is not of record, the evidence of record supports a finding that the Veteran's sickle cell disease, as a congenital condition, preexisted service.  The evidence of record, including the notes from the Physical Evaluation Board, further supports a finding that the Veteran's condition was not noted at service entrance.  Accordingly, the Board finds that the presumption of soundness attaches.  

Furthermore, the Board finds that the presumption of soundness has not been rebutted.  While it is clear that the Veteran's sickle cell trait is congenital and thus preexisted service, the Board cannot find that the evidence clearly and unmistakably supports a finding that the Veteran's disability was not aggravated by service.  In March 1968, a Medical Board report indicated that the Veteran's sickle cell disease existed prior to his entry into service and was aggravated by service.  A May 1968 report of the Physical Review Council indicated that the Veteran's sickle cell disability was the proximate result of active duty because of aggravation.  Thus, with evidence supporting a finding that the Veteran's sickle cell disability was indeed aggravated by service, the Board finds that the presumption of soundness attaches and has not been rebutted.

With the Veteran presumed to be in sound condition at induction, the Board's analysis turns to whether the Veteran developed his sickle cell disease as a result of active duty military service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03 (July 16, 2003).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the facts in this case, as noted above, in June 2014, Dr. RA noted that the Veteran's sickle cell trait resulted in hemolytic anemia and associated thalassemia, and other secondary effects.  Thus, a current disability is shown.

With respect to in-service incurrence of a disease or injury, in January 1968, the Veteran was diagnosed with hematuria after noting blood in his urine.  It was noted that the Veteran had no previous evidence of bleeding abnormalities or previous illness or family history of sickle cell disease.  In March 1968, a Physical Evaluation Board noted that the Veteran had the sickle cell trait, manifested by hematuria.  The Veteran was discharged from active service as a result of this finding.  

With respect to a nexus between the Veteran's sickle cell disease and his active service, as noted above, it was repeatedly found in-service that the Veteran's sickle cell disease was the product of his service.  In March 1968, a Medical Board report indicated that the Veteran's sickle cell disease existed prior to his entry into service and was aggravated by service.  A May 1968 report of the Physical Review Council indicated that the Veteran's sickle cell disability was the proximate result of active duty because of aggravation.  More recently, in November 2014, Dr. R.A., the medical director of a private blood and cancer care center, opined that it was more likely than not that the Veteran's in-service attacks of sickle cell disease led to the Veteran's development of progressive, repeated attacks of sickle cell hemolysis.  The Board finds that the medical evidence of record supports the finding of a nexus between the Veteran's current symptoms and his in-service experiences.

Accordingly, service connection for sickle cell disease is warranted, and the Veteran's claim for service connection is granted.  


ORDER

Service connection for sickle cell disease is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2014, the Veteran submitted a statement that the Board construes as timely disagreeing with the February 2014 rating decision denying service connection for an acquired psychiatric disability.  A statement of the case has not been issued as to this claim.  Therefore, the Board must remand the claim so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to service connection for an acquired psychiatric disability.  Provide the Veteran with appropriate notice of his appellate rights, and allow an opportunity to perfect an appeal.  This matter should be returned to the Board only if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


